DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S. Pub #2017/0263564).
With respect to claim 1, Kim teaches a display substrate having a display area and a peripheral area, the display substrate comprising: 
a base (Fig. 3, 500); 
a first insulating layer (Fig. 3, 111, or 110 if layer 111 is omitted) disposed above the base; 
a first alignment pattern (Fig. 3, AM or SP) disposed in the peripheral area (Fig. 1, AM) on a surface of the first insulating layer facing away from the base; and 
a second alignment pattern (Fig. 3, SP or AM) disposed in the peripheral area at a side of the first insulating layer away from the base, wherein an orthographic projection of the second alignment pattern on the base and an orthographic projection of the first alignment pattern on the base have a non-overlapping region therebetween, the second alignment pattern is in contact with the first insulating layer in the non-overlapping region, and 
adhesion between the second alignment pattern and the first insulating layer is greater than adhesion between the second alignment pattern and the first alignment pattern (i.e. in the case of Fig. 3 the alignment patterns do not adhere to each other, hence the adhesion a greater to the first insulating layer).

With respect to claim 3, Kim teaches that the first alignment pattern (Fig. 11, SP) includes a first via hole, and the second alignment pattern (Fig. 11, AM) is in contact with the first insulating layer through the first via hole.  
With respect to claim 5, Kim teaches that the second alignment pattern (Fig. 11, AM) is disposed on the surface of the first insulating layer (Fig. 3, 111) facing away from the base, and an outer boundary of an orthographic projection of the second alignment 2oOCS 12861 2-OO5UT1 /4062930Attorney Docket No. 128612-005UT1 pattern on the base substantially overlaps with an outer boundary of an orthographic projection of the first via hole on the base, 
or is within a range of the orthographic projection of the first via hole on the base (Fig. 11, pattern AM is within the outer boundary of the via hole created in pattern SP).  
With respect to claim 9, Kim teaches that the second alignment pattern (Fig. 3, AM/SP) is disposed on the surface of the first insulating layer facing away from the base, and the second alignment pattern (Fig. 3, SP/AM) and the first alignment pattern has a gap therebetween.
With respect to claim 10, Kim teaches that the second alignment pattern (Fig. 11, SP) is disposed on the surface of the first insulating layer facing away from the base, the second alignment pattern includes a fourth via hole, and the first alignment pattern (Fig. 11, AM) is disposed in the fourth via hole.
With respect to claim 11, Kim teaches a material of the second alignment pattern is the same as a material of the first insulating layer (Fig. 3, 180 and 110; Paragraph 52 and 57).  
With respect to claim 12, Kim teaches that a first electrode located in the display area, wherein the first electrode and the first alignment pattern are disposed in a same layer and a material of the first electrode is the same as a material of the first alignment pattern (Paragraph 56).
With respect to claim 13, Kim teaches a second insulating layer, wherein the second insulating layer (Fig. 3, 180) and the second alignment pattern (Fig. 3, SP/51) are disposed in a same layer and a material of the second insulating layer is the same as a material of the second alignment pattern.
With respect to claim 14, Kim teaches that the second insulating layer includes an opening (Fig. 13, 185c), and an orthographic projection of the opening on the base overlaps with an orthographic projection of the first electrode (Fig. 13, 175b) on the base.  
With respect to claim 15, Kim teaches a pixel driving circuit (Fig. 13, Qd and Paragraph 75) disposed in the display area between the base and the first insulating layer, wherein the first insulating layer includes at least one second via hole (Fig. 13, 185b), and the pixel driving circuit is electrically connected to the first electrode through the at least one second via hole.  
With respect to claim 16, Kim teaches a display panel (Fig. 1, 10), comprising the display substrate according to claim 1.
With respect to claim 17, Kim teaches a method of manufacturing the display substrate according to claim 1, comprising: 
providing a base (Fig. 3, 500); 
forming a first insulating layer (Fig. 3, 111, or 110 if layer 111 is omitted) on the base; 
forming a first alignment pattern (Fig. 3, AM or SP) in a peripheral area (Fig. 1, AM) on the first insulating layer; and DOCS 128612-005UT1/4062930Attorney Docket No. 128612-005UT1 
forming a second alignment pattern (Fig. 3, SP or AM) in the peripheral area on the first insulating layer, wherein the orthographic projection of the second alignment pattern on the base and the orthographic projection of the first alignment pattern on the base have the non-overlapping region therebetween, the second alignment pattern is in contact with the first insulating layer in the non-overlapping region, and 
the adhesion between the second alignment pattern and the first insulating layer is greater than the adhesion between the second alignment pattern and the first alignment pattern (i.e. in the case of Fig. 3 the alignment patterns do not adhere to each other, hence the adhesion a greater to the first insulating layer).
With respect to claim 18, Kim teaches that after forming the first alignment pattern, the method further comprises: forming a first via hole (Fig. 11, opening in pattern SP) in the first alignment pattern.  
With respect to claim 19, Kim teaches a material of the second alignment pattern is the same as a material of the first insulating layer (Fig. 3, 180 and 110; Paragraph 52 and 57).  
Allowable Subject Matter
Claims 2, 4, 6-8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826